ITEMID: 001-85817
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: YILMAZ v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Antonella Mularoni;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria
TEXT: The applicant, Ms Gülcan Yılmaz, is a Turkish national who was born in 1948 and lives in Uşak. She was represented before the Court by Mr Atak, a lawyer practising in Uşak. The Turkish Government (“the Government”) were represented by their Agent.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant was the owner of a building in Uşak. On an unspecified date, she agreed to sell this building to B.Ç. and in exchange she received a certain amount of cash and two bonds dated 23 November 1997 and 23 December 1997 respectively. She accordingly transferred the title deed to B.Ç.’s name. Shortly after this transaction, B.Ç. sold the building to a certain A.G. and the title was registered in the latter’s name.
On 11 August 1997 the applicant’s lawyer filed an action before the Uşak Civil Court of General Jurisdiction against B.Ç. and A.G., arguing that B.Ç. had deceived the applicant during the transaction, and thus the transfer of the title deed should be annulled and the title re-registered in her name. In this respect, she claimed that B.Ç. had committed fraud during the purchase of the land. In the meantime, the applicant also initiated criminal proceedings against B.Ç. in the Uşak Criminal Court, accusing him of fraud (case no. 1997/691).
On 18 December 1997 the Uşak Civil Court of General Jurisdiction held its first hearing and took statements from several witnesses. The court also took note of the fact that there were three separate criminal proceedings pending against B.Ç. on charges of fraud (namely case no. 1997/691 initiated by the applicant before the Uşak Criminal Court; case no. 1997/630 initiated by a certain D.D. before the Uşak Criminal Court and case no. 1997/160 before the Uşak Assize Court). It therefore decided to request copies of these case files which were found to be relevant to the instant case.
Thereafter, the civil court awaited the outcome of these criminal proceedings, each time adjourning the hearings to a later date and without taking any decision on the merits of the case.
B.Ç. was subsequently acquitted of the charges against him in all three cases and the Uşak Civil Court of General Jurisdiction received copies of the relevant case files and judgments on 5 March 2001, 27 November 2001 and 5 March 2002 respectively.
On 13 March 2002 the Uşak Civil Court of General Jurisdiction dismissed the applicant’s case. In taking this decision, the court based itself on the acquittal decision delivered by the criminal court in case no. 1997/691. The court also held that there was nothing in the case file to suggest that the defendants had not acted in good faith during the transaction.
On 12 November 2002 the Court of Cassation, after holding a hearing on the merits of the case, upheld the judgment of 13 March 2002.
On 24 February 2003 the Court of Cassation further dismissed the applicant’s request for rectification.
